Plaintiff sues upon certain notes executed by defendants, payable to H. T. Rumbough, the consideration being the purchase money of a parcel of land, for the conveyance of which, upon payment of the notes, the payee executed a bound. Subsequent to their execution, Rumbough died and his duly appointed administrator made private sale of said notes to the plaintiff, delivering them into his possession. At the trial the plaintiff produced the notes and tendered to the defendants a deed for the land, executed by the administrator. He introduced the witness who made the purchase, showing that he purchased them at a private sale from the administrator. It was admitted that no order for the sale was made by the court. The defendants demurred to the evidence. Demurrer sustained. Plaintiff excepted and appealed.
After stating the facts: The case on appeal states that his Honor was of the opinion that the sale of the notes by the administrator was without authority of law and void. We were not   (648) favored with any argument or brief by the appellee. We assume that his Honor based his opinion upon the provisions of section 67 of The Code, permitting executors and administrators to apply to the clerk for an order to sell insolvent evidences of debt and prescribing the manner of making the sale. This provision is first found in our statutes, in Laws 1868-'69. Prior thereto there was no statute empowering a personal representative to dispose of insolvent choses in action; he was compelled, upon his final account, to return them into court. This statute was enacted to provide a way for the administrator to relieve himself *Page 448 
of liability and at the same time realize something from choses in action which, by reason of homestead and exemption laws, were not collectible, but which might have some prospective value. For many years the statute made it the duty of the administrator to sell all personal property at public sale, after advertisement, but the courts always held that the administrator could sell and pass the title to the personal property of his intestate. The law is laid down by Mr. Justice Daniel in Wynnsv. Alexander, 22 N.C. 58. After noticing the language of the statute, he says: "The executor might, before the passage of the act, have soldbona fide the goods and chattels of the testator or intestate. The legal title was in him, and an honest purchaser from him would always have acquired a good title. The common law on this subject is not repealed by this act. The statute is only directory, which, however, it will always be well to follow, for, if the executor or administrator fails to obtain as much at private sale as would have been got at public vendue, he or they would have been bound to make good the deficiency out of their own pockets." A note is attached to the report of this case (Ed. 1860) byJudge Battle, explaining the language used in Fanshaw v. Fanshaw,  44 N.C. 166, which apparently conflicts with the language of Judge(649) Daniel. The decision in Wynns' case is peculiarly applicable because the property in controversy was a slave, and the statute, like that regarding choses in action, required the administrator to obtain an order from the county court to sell. In Gray v. Armistead, 41 N.C. 74,Pearson, J., says: "The exigency of estates sometimes makes a sale of notes necessary." Dickson v. Crawley, 112 N.C. 632; Cox v. Bank, 119 N.C. 305. There is no suggestion of any fraud or collusion between the administrator and the purchaser. Section 66, Revisal, provides that allpublic sales shall be between certain hours, and imposes a penalty upon one who shall make a sale otherwise. This does not apply to private sales. They are, of course, made at the risk of the administrator, putting upon him the burden of showing that he obtained a full and fair price. The judgment of nonsuit must be vacated and the cause heard upon its merits.
New trial. *Page 449